After Remandment.
Respectfully according full weight and authority to the decision of our Supreme Court, it is deemed proper to reassert that our opinion was, and is, that if the boiler without a proper safety device, as installed in the heating plant designed and furnished by Crane Company, was an inherently or imminently dangerous instrument when put to its intended use, its dangerous character or quality being known to defendant and unknown by and not made known to the plaintiff, there would be liability for injuries which may reasonably be contemplated as likely to result therefrom to him, or to any person, not himself at fault.
The Supreme Court pretermitted discussion of this underlying proposition, resting reversal upon the conclusion that "the evidence did not sustain the material averments of the complaint," thereby entitling the defendant to the general affirmative charge. This holding is conclusive with this court (Code 1940, Title 13, Sec. 95), so upon this stated ground the judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.